Adams, Judge,
delivered the dissenting opinion.
, This record seem to be badly made out, and it is difficult to make a proper statement. It appears,however,to be an equitable action to have the title of forty acres of land vested in the plaintiff.
It is alleged, that Thomas Cooksey, deceased, in his life time, made a mortgage on his farm to secure a debt to Morgan county. That this forty acres was a part of the farm, and was intended to be included in the mortgage, and was in fact, in contemplation of the parties, comprehended in the mortgage, but by mistake of the draughtsman, was omitted. The plaintiffj at the sale under the mortgage, bought all the land, *83and supposed this forty acres was part of his purchase, and he paid for it as such. » _
The sale was mad ¿.after the death of the mortgagor, and this suit was brought by plaintiff, as purchaser under the mortgage sale, to correct the alleged mistake by coercing from the defendants the title they hold as heirs of the deceased mortgagor.
The plaintiff introduced himself as a witness on the trial,, and. was objected to as incompetent on the ground that he was á party to the suit, and the mortgagor being dead, ought not to be allowed to testify in his own behalf. The court found the issues for the plaintiff, and made a decree in his favor, vesting title in him.
1. Our statute, (W. S. 1372, § l,j allows a party to testify in his own favor, except when one of the original parties to the contract or cause of action in issue and on trial, is dead or insane, then the other party to such contract or cause of action is not permitted to testify for himself. The plaintiff was no party to the mortgage in which the mistake occurred; and therefore,, notwithstanding the mortgagor was dead, he was a competent witness to testify in regard to such mistake. (Looker vs. Davis, 47 Mo., 140.)
2. The doctrine, that a court of equity will correct mistakes in deeds, mortgages, &c., is too well settled to need illustration or citation of authorities. Although this was not a suit to rectify the mortgage deed, it was in effect the same thing; The purpose was the same. It was to vest the title in the plaintiff to the land which he really bought, and which inequity was included in the mortgage.
The mistake that occurred in the mortgage, was continued in the proceedings of foreclosure, all parties to the transaction believing that the real land in. controversy was actually purchased by the plaintiff; and in equity it was purchased and paid for by him, and possession thereof taken by him. Under these circumstknces the point is, whether a court of equity is not bound to interfere and grant him the desired relief? The settled doetx’ine is that such interference extends to the *84original parties, or those claiming under them in privity; such as personal representatives, heirs, devisees, legatees, assignees, voluntary grantees or judgment creditor's, or purchasers from them with notice of the facts.” (See Sto. Eq., § 165; Haley vs. Bagley, 37 Mo., 369.)
These parties come within the rule here laid down. The defendants are heirs of the mortgagor, and have no right to resist the interference of the writ; and the plaintiff is assignee of the mortgagee by means of his purchase, and has the right to invoke the aid of a court of equity in his behalf.
In Waldron vs. Letson, 15 N. J. Eq., 126, the facts were almost precisely the same as in this case, and the chancellor in an able opinion, vindicated the doctrine here laid down, and granted the relief.
In Haley vs. Bagley, 37 Mo., 363, the main point was a defect of parties, and the case seems to have turned on this point.
' The remark of the learned Judge, that the mortgage was on record and imparted notice, and that the sale was open and notorious, and the purchaser bought at his peril, applies to all such sales. But it does not impugn the doctrine, that, if in fact, a mistake really existed, and was continued throughout the whole proceedings, a bona fide purchaser at such sale, would become invested with the equitable title.
The point, whether he was a bona fide purchaser, and entitled to the relief sought, would be a question of evidence. The fact that it was a public sale, and that the mortgage was recorded, &c., would not be conclusive evidence against the validity of the equity of the purchaser.
In my opinion, the judgment ought to be affirmed,
and in this, Judge Napton concurs.